IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MAURICE HARRIS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5820

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 12, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Maurice Harris, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on

the merits.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.